 In the Matter of COLUMBIAN ENAMELING & STAMPING COMPANYandENAMELING & STAMPING MILL EMPLOYEES UNION, No. 19694Case No. C-14.-Decided February14, 1936Stamping and Enameling Industry-Interference, Restraint or Coercion:circularizing employees on subjects of bargaining between employer and unionrepresentatives;soliciting individual strikers to ceasestriking-Strtke-Mar-tialLaw-Employee Status:duringstrike-Representatives:proof of choice:membership inunion-Unit Appropriate for Collective Bargaining:productionemployees-Collective Bargaining:employer's duty as affected by strike;refusaltomeet representatives;refusal to recognizerepresentatives-Rein.statenmentOrdered,Strikers:discrimination in reinstatement;displacement of employeeshired during strike.Mr. Melvin C. Smithfor the Board.Mr. Otto A. Jaburek,of Chicago, Ill., andMr. Josiah T. Walker,Mr. Louis R. Hilleary,andMr. Wilson N. Cox,of TerreHaute, Ind.,for respondent.Mr. Maurice J. Nicoson,for the Union.Mr. Louis L. Jaffe,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 31, 1935,Enameling& Stamping Mill Employees UnionNo. 19694, hereinafter referred to as the union, filed with the RegionalDirector for the Eleventh Region a charge that the ColumbianEnameling & Stamping Company had engaged in and was engagingin unfair labor practices forbidden by the National Labor RelationsAct.On November 21, 1935 the Board issued a complaint againstthe ColumbianEnameling& Stamping Company, hereinafter re-ferred to as the respondent, said complaint being signed by theRegional Director for the Eleventh Region and- alleging that therespondent had committed unfair labor practices afFecting commercewithin the meaning of Section 8, subdivisions (1) and (5) and Sec-tion 2, subdivisions (6) and (7) of the National Labor Relations Act.In respect to the unfair labor practices the complainantalleged insubstance :1.All the departments at the TerreHautePlant of the respond-ent with theexceptionof theoffice and clericaldepartmentsconsti-181 182NATIONAL LABOR RELATIONS BOARDtute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of said Act.2.On or before March 22, 1935, and at all times thereafter men-tioned herein, a majority of the employees in said unit had desig-nated the union as their representative for the purposes of collectivebargaining with the respondent, such designation having been madeby becoming members of the union and appointing a committee ofunion members to bargain with the respondent.At all times sinceMarch 22, 1935, said union has been the representative for collectivebargaining of a majority of the employees in said unit and has byvirtue of Section 9 (a) of said Act, been the exclusive representativeof all employees in such unit for the purpose of collective bargainingin respect to rates of pay, wages, hours of employment, or otherconditions of employment.3.On July 22, September 20, and October 11, 1935, while therespondent was engaged at the Terre Haute Plant as described above,the union requested the respondent, through its officers, agents andemployees to bargain collectively in respect to rates of pay, wages,hours of employment, and other conditions of employment, withthe union as the representative of the employees who are membersof the union and as the exclusive representative of all the employeesin said unit.On said dates and at all times thereafter the respond-ent did refuse and has refused to bargain collectively with the unionas the representative of the employees who are members of theunion or as the exclusive representative of all the employees in saidunit, in that it refused to meet, for the purpose of collective bar-gaining or any other purpose, with the committee of the uniondesignated by the union to engage in collective bargaining.4.On or about March 22, 1935, the union duly voted to call a strikeof. the employees in the Terre Haute Plant of the respondent andsince that date and at all times thereafter mentioned herein the em-ployees who are members of the union and other employees havebeen on strike.The union has not since March 22, 1935, or at anytime thereafter, voted to cease such strike or to return to employmentat the Terre Haute Plant.On many occasions since July 5, 1935, therespondent through"its officers and agents has solicited individualemployees who are members of the union to return to employment,has threatened such employees with permanent discharge if they didnot so return to employment immediately, and has informed suchemployees that there would never henceforth be a union at theTerre Haute Plant and has attempted to induce and has inducedmany of such employees to return to employment at the Terre HautePlant, while at the same time refusing to bargain collectively withthe union as set forth hereinabove. DECISIONS AND ORDERS183The complaint and accompanying Notice of Hearing were servedon the respondent in accordance with National Labor RelationsBoard Rules and Regulations-Series 1, Article V.On December 2, 1935, the respondent filed an answer alleging insubstance as follows :1.That the National Labor Relations Act violates the FifthAmendment to the Constitution of the United States and is accord-'ingly unconstitutional.2.That the respondent is not engaged in interstate commerce andthat its operations do not constitute a continuous flow of trade orcommerce and, as applied to it, the National Labor Relations Actis unconstitutional and void.3.That the allegations do not constitute charges of unfair laborpractices.4.That in July and August of 1935, the respondent afforded allstriking employees an opportunity to return to its employment with-out discrimination and a large number did so return.5.That the respondent on July 14, 1934, entered into a contractwith the union, one of the provisions of which was for arbitrationof disputes and disagreements; that at various times the union madedemands contrary to the provisions of the agreement; that such ademand]was the demand for a closed shop; that according to theaforesaid agreement, the union demanded arbitration of these dis-putes though they did not in fact or law arise thereunder; that theunion spread misinformation as to respondent's position in respectto arbitration and to the effect that respondent was violating theagreement; that the union instituted a strike against the respondentbecause it would not accede to the closed shop; that the unionengaged in acts of violence against respondent's property; that onJuly 19, 1935 respondent began preparations for re-opening its plantand that the union thereupon interfered with employees engaged inso re-opening the plant; that sometime after July 23, 1935 therespondent filled all available positions in its plant; that thereuponthe strike against respondent ceased to exist.6.That the aforesaid strike was an unlawful strike for an unlaw-ful purpose and in violation of the aforesaid agreement; that thoseemployees who joined in said strike ceased to be employees ofrespondent; that none of those who reentered respondent's employ-ment have made any request upon respondent that it bargain collec-tively.7.That those persons who sought on September 20,.1935 and Oc-tober 11, 1935 to bargain collectively as employees with respondentwere not employees of respondent and sought to end a controversywhich had ceased to exist.97571-36-vol t-13 184NATIONAL LABOR RELATIONS BOARDCommencing on December 9, 1935 a hearing was held at TerreHaute, Indiana, by Daniel M. Lyons sitting as Trial Examiner, andtestimony was taken.Full opportunity to be heard,to examine andcross-examine witnesses and to introduce evidence bearing upon theissues was afforded to both parties.The respondent moved to dis-miss the complaint on the ground that the Act is unconstitutional inthat "it is violative of the Commerce Clause of the Constitution;second, that it is violative of the Fifth Amendment to the Constitu-tion; and thirdly, that it failed to state a cause of, action."Themotion was denied by the Trial Examiner and an exception wasthereupon taken.The motion was renewed at the conclusion ofthe hearing and again denied.Objection was taken to the introduc-tion into evidence of the union's charge and overruled.On December 16, 1935 the Board, acting pursuant to Section 35,Article II of said Rules and Regulations-Series 1, directed that theproceeding be transferred to and continued before it.FINDINGS OF FACTUpon the record in the case,the stenographic transcript of thehearing, and all the evidence including oral testimony,documentsand other evidence offered and received at the hearing,the followingfindings of fact are made.I.COLUMBIAN ENAMELING AND STAMPING CO.The Columbian Enameling and Stamping Company is an IndianaCorporation engaged in the manufacture and sale of metal utensilscoated with enamel, zinc,tin or other substancesfor kitchen,hospital,and laboratory use.It manufactures also wall tile and roof shingles,both enamelware products.The respondent manufactures its products at its plant in TerreHaute, Indiana. It is one of 19 active competitors in the industry.It employson the average 600 persons.During the period inquestion there were approximately 600 employees;excluding foremenand clericalworkers,a few more than 500. Between the datesof January 1, 1935, and December 9, 1935 the respondent shipped4,549,695 pounds of its product to 47 states,the District of Columbiaand Canada,85% of its product being shipped outside of Indiana.The plantwas closed down from March 23, toJuly 23,1935, and itsshipmentswere considerably less than in the prior years, 1933 and1934.Thusin 1933 it shipped out 302 carloads of its product, in 1934,385, and the first11 months of1935 only 215.Exclusive of the coal used in the manufacture of its product, andcartons usedin shipping the product,a majority of its raw mate-rials are shipped from points outside of Indiana,in all from 20 DECISIONS AND ORDERS185states; including these a majority of the inbound shipments aretransported from Indiana.Some of the materials originate inGreenland and China.The principal materials are sheet steel whichserves asthe body ofthe utensil,and chemicals,sand, and clay fromwhich the enamel coating is prepared.Between the dates of January1,1935 and December 9, 1935 it shipped into its plant 22,713,000pounds of various materials.During the years 1933 and 1934 in-bound materials averaged 500 carloads;in the first 11 months of1935 there were approximately 286 carloads.In its shipping operations the respondent uses the services ofthree interstate railroads and eight interstate truckers.It has salesoffices in New York, New York; Chicago,Illinois and Los Angeles,California.It advertises in national trade journals.It has regis-tered with the United States Patent Office a number of trade marks.for use in interstate commerce.The operations of the respondent constitute a continuous flow oftrade traffic,and commerce among the several states.If.RELATIONS BETWEEN THEUNION ANDTHE RESPONDENT1.Theagreementof Jwne 14, 1934Federal Labor Union No. 19694, was formed on June 14, 1934 forthe purpose of creating an agency for collective bargaining betweenthe respondent and its employees,and is a labor organizationaffiliated with the American Federation of Labor.Membership waslimited to the production workers in the plant, that is: all employeesexclusive of clerical and supervisory workers. In September 1934some 450 of the 500 odd production workers were union members;in March 1935 membership reached 485.On July 5, 1934the union presented an agreement to the respond-ent.The respondent refused to sign the agreement.The union votedto strike.The union asked the Indianapolis.Regional Labor Board,then functioning under the National Industrial Recovery Act, tointervene.Upon the request of the Regional Labor Board, repre-sentatives of the union and of the respondent met together with Dr.Beckner, Chairman of the Regional Board.The union's proposedagreement was discussed point by point.Upon the basis of the dis-cussion Dr. Beckner forthwith drafted an agreement which on thesame day was signed on behalf of the union,the respondent,and theRegional Board.On the following Monday,(July 16, 1934) theemployees did not present themselves for work.The next day plantoperation was resumed.The agreement provided for seniority, restperiods, "spreading the work",hearing upon dismissal by a committeeof employees and management,a minimum of 2 hours pay for anyemployee required to report for duty, an eight hour day when pos- 186NATIONALLABOR RELATIONS BOARDsible, and a grievance committee.It provided also that "in anycase in which a satisfactory settlement of a dispute arising underthis contract cannot be reached", such dispute shall be referred to acommittee of arbitration "to be composed of 2 management and 2union representatives, and a fifth person to be selected by these four".The contract was to run for one year. There was a provision thateither party desiring to terminate or modify the agreement shall give30 days' notice in advance of termination.2.The check-off issueActing under its Constitution the union appointed a ScaleCommittee to deal with the management.On August 8, 1934 theScale Committee requested the respondent to institute the check-offsystem on behalf of the union, i. e., the respondent to deduct uniondues from the pay of members and remit to the union.OnAugust 30, 1935 Mr. Grabbe, General Manager of the respondent,informed the Committee that a statute of Indiana (2, Burns IndianaStatutes, 1933, Sections 40-201, 202, 203 and 204) prohibited theassignment of wages beyond thirty days, and that to institute thecheck-off consistently with this statute, each employee member wouldhave to sign a pay deduction form every fifteen days.Mr. Grabbefurther informed the Committee that the union would have to paythe administrative expenses involved.At a meeting on Sep-tember 5, 1934, the Scale Committee expressed itself as willing topay these expenses, but wanted only a single authorization by eachemployee to cover the period of the Indianapolis agreement.OnSeptember 18, 1935 Mr. Grabbe told Mr. Cox, a member of theCommittee, that the respondent could not accede to this request.On October 4, 1935 the respondent sent a circular to all of its em-ployees stating that the check-off system as requested by the ScaleCommittee was illegal and that the company would not knowinglyviolate a statute.At a meeting in the middle of October, the Com-mittee pointed out that for ten years the company had been checkingoff premiums for incurance policies without any pay deductionauthorizations.3.The closed shop issueOn October 1, 1934 the union informed the respondent by letterthat all members of the union should be in good financial standing"under penalty of disassociation".On October 4, 1934 the re-spondent replied by letter asking whether the union intended by itsletter of October 1, 1934 to terminate the Indianapolis agreementand whether it meant to say that its members would refuse to workwith members who were delinquent in their dues.On October DECISIONS AND ORDERS18722, 1934 the union informed the respondent by letter that its letterofOctober 1, 1934 meant that a delinquent member would losehis "association" rights.On October 23, 1934 the union requestedthat the agreement be modified (in what respect was notstated), the letter to serve as 30 day notice of modification pur-suant to the Indianapolis agreement.On October 30, 1934 therespondent replied by letter that it would meet the association onNovember 23, 1934 to discuss the modification.The meetingwas postponed to November 26, 1934 at the request of T. N. Taylor,president of the State Federation of Labor, and an organizer for theAmerican Federation of Labor.On that date Mr. Taylor and theScale Committee, on behalf of the union, met with the respondent'sofficers.Mr. Taylor stated that the union "would like to have" aclosed shop.Mr. Grabbe replied that the respondent could notgrant a closed shop ; that the closed shop was contrary to the prin-ciples under which the company had operated since 1871.Mr. Taylorindicated that the respondent might "forget the matter".On January 4, 1935 the Scale Committee presented a number ofdemands, among them a demand that the company agree tolay off any member of the union who becomes suspended. On Jan-uary 21, 1935, by a circular letter to all of its employees, therespondent replied that it would not agree to the aforementioneddemand; that suspension is a matter of union business and is notcompany business; that the union had previously asked for a closedshop and the company had denied it as contrary to the principle ofequal opportunity.On February 5, 1935 the union, by letterto the respondent, asked that the proposals of January 4, 1935 betaken to arbitration pursuant to the Indianapolis agreement.4.Other issuesAt a number of meetings between the respondent and the ScaleCommittee, the issues of wage increases on one hand, and unrest andwaste allegedly caused by union, activity on the other, came up, some-times separately, sometimes as connected subjects.At the meetingofNovember 26, 1934 Mr. Taylor asked for a *20% increase.Mr. Grabbe replied that the competitive situation made it impos-sible, and he testified that he took occasion to " complain bitterly "that the unrest caused in the factory had increased spoilage; due tothis cause, he said, it was $1,500 over normal in July, 1934 and $5,000overnormal by October, 1934.He attributed the unrest tointimidation, coercion and solicitation for dues. In previous meet-ings he had admonished the union against activity in the plant dur-ing working hours. In its proposals of January 4, 1935, already men-tioned, the union pledged its aid in the promotion of effi- 188NATIONAL LABOR RELATIONS BOARDciency and demanded that if at the end of ninety days the presentunrest had been eliminated and the production loss had been re-duced to a normal minimum, the minimum wage rate for femaleswould be forty cents, for males, forty-five cents, which would ap-parently have meant a raise. In its circular reply to the proposalsofJanuary 4th the respondent replied that the competitivesituationmade an increase impossible.This, too, was one of theproposals upon which the union asked for arbitration by its letterof February 5th.At meetings on February 7, 1935 and March 5, 1935 the Committeeclaimed that certain employees were entitled to two hours pay on aday when they had been called to work but not employed, because thepower plant had broken down.At both meetings officers of therespondent, in reply, referred to the negotiations in connection withthe Indianapolis agreement at which the clause providing for payduring a wait caused by breakdown had been eliminated from theagreement.'5.The sending of circulars to all employeesBeginning on October 4, 1934 the respondent sent occasional cir-cular letters to all its employees discussing union proposals.Tojustify this unusual procedure Mr. Grabbe, testifying at the hear-ing, stated that many employees had told him that they could getno information from the Scale Committee as to what was going onand asked that they be sent letters or that bulletins be posted.In this circular it was said in substance :"A feeling of unrest is not conducive to good work.To thoseof you who are not quite sure in your minds regarding thecompany's attitude on matters recently discussed in the factory,I have the following to say, namely : that the company was im-partial as between employees belonging and those not belongingto an organization and that the check-off as proposed by theunion was illegal."At the meeting of January 4, 1935, at which the proposals of thatdate were presented, Mr. Grabbe criticized the Committee for notkeeping the membership fully informed.IThough it is unnecessary for us to decide this question,as such,it should be pointedout that the provision eliminated set no limit on hours of pay in case of breakdownThis clause was as follows:"No piece workers shall be penalized while waiting formaterial,break-down of machinery or any other condition not controlled by theemployee".The clause adopted provides that any employee required to report shall receive aminimum of 2 hours'payThere is a real question whether this is not applicableregardless of the cause of failure of workThis was not one of the questions on which,specifically at least,arbitration was requested DECISIONS AND ORDERS189On January 21, 1935 the respondent sent out the circular letteralready referred to in which it answered point by point theunion's proposals of January 4, 1935.This circular stated that eachemployee was being given a copy so that he might be informed ofthe union's request and of the reply made to the Scale Committee.It does not appear, however, that any reply was made to the ScaleCommittee as such.At the meeting of February 7, 1935 the re-spondent did discuss the proposals, apparently for the purpose ofshowing that they were not disputes arising under the agreement andso not arbitrable.The question arose in this form because, asset forth above, in a letter sent on February 5, 1935 to the respondent,the union had demanded arbitration of its proposals of January4, 1935.On February 8, 1935 the respondent sent a letter to theunion and a circular letter to all its employees stating that theproposals of January 4 dealt with matters not covered by theIndianapolis agreement, were not disputes under it, and were notarbitrable under it.The circular letter concluded :"Our Corporation lawyers advise us that the Scale Committeeis acting against the contract when they request that the pro-posal be submitted to arbitration-under the contract theirproposal cannot be taken to arbitration."On February 9, 1935 the union addressed the respondent by letteras follows :"It was moved unanimously . . . that the company deal di-rectly with the scale committee . . . in matters concerning saidunion and not individually through the mail.As the union hasa personnel of 476 we know exactly what is taking place.Wedo not want the information given to foremen and non-members.This is only to comply with Section 7 A (Collective bargaining)of the National Recovery Act . ."If this action is taken again this body will consider suchaction as discrimination and deal with it as such regardless."On February 19, 1935 the respondent replied by letter to the unionand a circular letter to its employees.The respondent statedthatmisunderstanding often causes "deserving, efficient and loyalemployees of a company to lose their jobs through agitation andstrikeswhich they do not instigate" and which arise from indi-vidualmisinformation; that all employees were entitled to beadvised on developments of labor policy in the plant; that, in thewords of the President of the United States, employees were to befree from coercion "from any source" and this meant free fromagitators who tried to coerce unorganized workers to join some par-ticular organization; that the Scale Committee "during the past 190NATIONAL LABOR RELATIONS BOARD0few months seems to have made up its mind that it wants to managenot only the company, but all the employees working for it;" thatall the disturbance boils down to the basic issue of more pay but thatcompetitive conditions made that impossible.At a meeting between the Scale Committee and the respondent onMarch 5, 1935 the Committee protested against the use of circu-lars.After discussion Mr. Grabbe, for the respondent, agreed toread to the Committee any circulars to be sent and allow the Com-mittee to state objections and make changes accordingly where possi-ble.The Committee felt that in one of the circulars the words "scalecommittee" had been used with slurring intention.The respondentagreed to post a letter correcting this impression ; this was done.III.THE STRIKE AND THE ATTEMPT TO SETTLE IT1.The strikeOn March 11, 1935 the Scale Committee and Mr. Taylor met withthe respondent.Mr. Taylor wished to discuss the proposals ofJanuary 4, 1935, some of which have already been consideredabove.These proposals and the answers given by the respondent,under the signature of Werner Grabbe, General Manager, in its cir-cular letter of January 21, 1935 were in substance as follows :Pro-posal 1.The union agrees to cooperate with the companyin mutualaid' for efficiency.Answer : "We, who are the employees of thecompany", are obligated to work for the company with each other.None of us is required to join any organization.Proposal 2.Theforeman is to report anyone lax in his duty to the Committee whichwill investigate and assist in correcting the condition.Answer :Cannot agree; company must have full control in this matter. Pro-posal 3.Company shall post a notice that the union represents amajority and is the bargaining committee for all employees of theplant.Answer : Cannot agree ; any group of employees free to dis-cuss problems with the management.Proposal 4.Employees shallcorrect certain bad work but with specified exceptions.Answer :This represents the present practice.Proposal 5.Committees shallnot discuss grievances during working hours unless called onby foreman.Answer : This represents the present practice.Pro-posal 6. Committee agrees to cooperate with company in enforcing allshop rules agreed to by both.Answer : Making and enforcing ofcompany rules is management's responsibility.Proposal 7.Thecompany agrees to lay off any member of the union who becomessuspended.Answer : Cannotagree.Proposal 8. If at end of 90days, present unrest has been eliminated and production loss reducedto normalminimum, company agrees to certainminimum wages.Answer : Cannot agree. DECISIONS AND ORDERS191As noted above, the union, after the respondent's answer to theseproposals,had asked for arbitration of them under the Indianapolisagreement and the respondent had replied that they were not arbitra-ble thereunder.Once before in November, 1934 the respondent hadtaken the same position with respect to the arbitration of a proposedwage increase.At the meeting of March 11th the respondent an-nounced that it had given its final answer to the January 4thproposals,and again explained its reasons.On March 17, 1935 the union sent the respondent a copy of reso-lutions adopted by it.The resolutions recited breaches of theIndianapolis agreement by the respondent in that(a) it had failedto live up to the provision for two hours'minimum pay 2 and (b)it had failed to arbitrate in accordance therewith.They accused therespondent of "violating every principle of collective bargaining";of seeking to damage the union by questioning the loyalty, honestyand intelligence of the Committee and insinuating that its organizerwas an agitator(referring to the circular of February 19, 1935).(Seesupraheading:Circulars,etc.)The resolutions conclude thatin the interests of peace and harmony, the members will not continuetowork with anyone eligible for union membership who does notbecome a member on or before March 23, 1935.On March 23, 1935 the strike was called.Of the unionmembers,approximately 450 walked out on this day; the union permitted35 men in the power house to remain at work. On March 30,1935 the respondent announced that the factory was closed indefinitely.2.Attempts to settle strikeOn March 23,1935 a conciliator from the Department of Labor, oneMythen, undertook to settle the strike.According to the testimonyof Mr. Grabbe,for the respondent,Mythen stated that allthat theunion wanted was a closed shop, and that that was not an unreason-able demand.The respondent rejected the proposal and Mythengaveup his attempt.On or before May 10, 1935 the Mayor of Terre Haute requestedthe respondent to meet with him and union representatives.Therespondent declined.In its letter to the Mayor it pointed outthat the union demanded a closed shop;that it could not accedeand a meeting would be useless.It concluded:"If the union callsoff the strike, the factory will be reopened promptly without discrim-ination or reduction in wages, but only as an open shopwithoutunion recognition or agreement".(Italics added.)On June 7, 1935 the respondent placed in three Terre Haute news-papers an advertisement,reciting that the strike had been called2See footnote No 1, supra 192NATIONAL LABOR RELATIONS BOARDtoforce the company to discharge nonunion employees.Theadvertisement then stated : "The company is willing to operateitsplant, using former employees, without discrimination againstunion members and without change in wages, but only as an openshopwithout union recognition or agreement.The above are theconditions under which the company has operated for 33 years tothe general satisfaction of the employees. If the plant cannot beoperated under these conditions, it will be closed indefinitely."(Italics added.)On the same day (June 7, 1935) three members of the Scale Com-mittee requested by letter a meeting with the respondent. It statedthat, "Our membership is convinced that no controversy is so greatthat cannot be settled across the conference table".On June 11, 1935 three members of the Scale Committee met Mr.Gorby, Mr. Gorby, Junior, and Mr. Grabbe, officers of the respondent,at a Terre Haute hotel.Grabbe reiterated the stand taken in thecompany's advertisement of June 7th.The men could come back butwithout recognition of the union and without any agreement andthat if they didn't want their jobs back, he would get somebody else.There was no expressed difference of opinion as to wages and work-ing conditions.The issue of closed shop was discussed, though Mr.Gorby, the president of the respondent, could not remember whobrought it up.According to the testimony of Grabbe, the Committeestated at the conclusion, "that they would come back to work butonly under their own conditions . . . and that they would reportthe conversation to the body and report back to us the action ofthe body".From the beginning of the strike the union had picketed the plant.On July 19, 1935 forty company men were escorted into ',he plantby four police cars.The police pointed guns at the pickets whilethe trucks bearing the men went into the grounds. Thereuponenormous crowds gathered outside of the plant.On July 22,1935 the Central Labor Union called a general strike of all laborin the city of Terre Haute. It appears from a statement terminatingthe general strike inserted on July 23, 1935 in the Terre Haute Star(introduced by the respondent) that the strike was called inprotest against the use of city police and the militia.During theevening of July 22 there was a crowd outside the plant estimated at15,000 persons, among them some 200 to 300 strikers. "Missiles"were thrown at the plant.At 11: 15 P. M., 750 militia were marchedinto the plant and martial law was proclaimed.Picketing wasforbidden and not resumed until August 4, 1935.On July 23, 1935 two labor conciliators from the Department ofLabor, Richardson and Scheck, appeared in Terre Haute.Theunion requested them "to try and open up negotiations with the DECISIONS AND ORDERS193respondent".3On the same, or the next day these two men met withMr. Gorby, president of the respondent.They conferred for threehours.Mr. Gorby was requested to meet the Scale Committee, andagreed.The conciliators reported this to the union.Several dayslaterMr. Gorby told the conciliators he would not have a meetingwith them or the Scale Committee.-On July 23, 1935 the respondent resumed operations at its plant.Between that date and August 19, 1934 it had received 3,000 ap-plications for employment.Mr. Grabbe, general manager of therespondent, estimated that on or about August 19, 1934, 190 of theproduction employees of March 23rd (the day of the strike) hadreturned.By the second week in September 1934 the respondenthad employed a full force.As early as May 20 company foremen approached individual work-ers and sought to induce them to return to the employ of therespondent.They were more active in July, both before andafter the opening of the plant.One foreman solicited as manyas 100 men; another saw many but did not know how many. Onesoliciting foreman had been reemployed in June.After July 23rda number of those foremen were in the employ of the company.Under these circumstances, testimony of the foremen that they werenot instructed by the respondent to solicit seems entitled to littleor no weight.One worker was told by a foreman that there wouldbe no union in the plant; this was not denied.Another was toldsubstantially the same thing; this was not effectively denied.On September 20, 1935, and again on October 11, 1935, the unionwrote to the respondent asking for a meeting to settle the controversybetween them, both of which the respondent received, but to neither ofwhich it replied. In the latter part of October, 1935, the union askedMax Schaefer, vice president of the Central Labor Union of TerreHaute, to contact the respondent 4 and on October 28, 1935 he metMr. Gorby, represented that he had come on behalf of the union, andsought to work out an arrangement whereby the striking employeescould be returned to work.He suggested that new men taken on since8The respondent objected to this testimony on the ground that the conversation betweenthe union and the conciliators does not "bind" the respondent, and again on theground that it does not appear that the conciliators told Mr Gorby that the union hadmade a request for the meeting.Mr Gorby testified that the conciliators asked himtomeet with the Scale Committee and that lie knew the purpose of the requested meet-ingSince it appears that the conciliators were entrusted by the union with a mission,duly met with the respondent in pursuance thereof, and reported back to the union as tothe result, it is a proper inference that Mr. Gorby knew of their trustConsequently theevidence of the witnesses Cox and Heuer to which objection was taken is properly partof the record4The respondent objected to this testimony on the ground that it does not anywhereappear that Schaefer told Gorby that he (Schaefer) had been authorized by the union toseek a meeting.Gorby admitted that Schaefer had stated that he came "on behalf of theunion." 194NATIONALLABOR RELATIONS BOARDJuly 23rd be discharged to make place for the strikers.Mr. Gorbystated that he could not agree to that proposal, but that any strikersmight sign an application for employment and would be employedwhen needed.IV.THE UNFAIR LABOR PRACTICESThe complaint alleges and the answer denies that on July 22,September 30, and October 11, 1935, the respondent refused to bargainwith the representatives of its employees.It is unquestioned that on July 23, 1935, the respondent informedthe labor conciliators, Scheck and Richardson, that it would meetwith the Scale Committee and that a few days later the respondentadvised the conciliators that it would not meet either the conciliatorsor the Scale Committee. It seems clear that Mr. Gorby, presidentof the respondent, knew that the union was seeking through theconciliators to bargain with the respondent with respect to thesettlement of the strike.The union represented an overwhelmingmajority of the employees in March; practically all had struck andwere still on strike.The respondent admits (Brief p. 9) that themembership of the union has not been reduced.On July 23rd therespondent had opened its plant but did not have its full quota ofemployees until nearly two months later. It would seem clear, there-fore, that at this time the union represented a majority of the re-spondent's employees, that it sought to bargain with the respondent,that the respondent refused to so bargain, and that this constitutedan unfair labor practice within the meaning of Section 8, subdivision(5) of the Act.To this conclusion the respondent opposes two objections.First:The men on strike were not employees on July 23rd.Second:TheUnion was attempting to force a closed shop upon the respondent.Section 2 (3) of the Act provides that the term "employee" shallinclude "any individual whose work has ceased as a consequence of,or in connection with, any current labor dispute or because of anyunfair labor practice, and who has not obtained any other regularand substantially equivalent employment."The respondent maintains that the strike was in violation ofthe Indianapolis agreement and so illegal ; an dtherefore the em-ployees lost their status as such by striking.The agreement containsno provision against a strike except when a dispute under the agree-ment is being arbitrated, and the respondent has at all times main-tained that the dispute was not arbitrable under the agreement.Furthermore, the Union had many months before given 30 daysnotice of termination in accordance with the agreement.The respondent argues that the strike was illegal also for thereason that it was for a closed shop.Under the law of Indiana, DECISIONS AND ORDERS195however, it would seem that a strike for a closed shop (admittingthe strike to have been such) is considered a justifiable attempt toadvance the legitimate interests of the members of the Union andis legal.Sliaughnessey v. Jordan,(1916) 184 Ind. 499, 111 N.E. 622.Furthermore the Act makes no distinction based on the issue involvedin the labor dispute.An individual whose work has ceased in con-nection with "any" current labor dispute continues to be an employeefor the purposes of the Act.The labor dispute in question was "current" at the time when inlate July the strikers sought to exercise their rights under the Act.The respondent defines "current" as "existing at the present time".It is at the time when the individual seeks to assert his rights as anemployee that the dispute must be current.From March 23rd toJuly 23rd the strike was actively prosecuted and was effective inkeeping the plant closed down.The strikers picketed the plant with-out interruption.The Scale Committee on a number of occasionspressed the union's claims.On July 23rd the president of the re-spondent met and talked with the conciliators of the Department ofLabor and agreed to meet the Scale Committee.Apparently therespondent was at that time aware that a labor dispute existed.InDail-Overland Company v. Willys-Overland, Inc.,265 Fed. 171,cited by the respondent, the Court said (p. 188)"As long as conditions are such that what is called `settlement'might seem reasonably possible between the company and itslateworkmen, the latter, it seems should be considered 'em-ployes', within the meaning of that term in the Clayton Act".These words are strictly applicable here.The Act seeks by itsremedies to promote industrial harmony.The Act recognizes thatthe need for these remedies is no less acute after than before a strike,and that the need continues until harmony is restored.The respondent invokes the rule of statutory construction that"laws are not to be considered as applying to cases which arose be-fore their passage".Our decision does no violence to that rule.The case in question is the refusal of the respondent to bargain col-lectively in late July with its employees.TheDail-Overlandcase(supra)cited by respondent is authority for the proposition thatan individual does not lose his employee status as long as a strike iscurrent.When Congress passed this Act the strikers had the statusof employees.We now hold that a refusal to bargain with suchemployees after July 5, 1935, the date when the Act was approved,is a violation.The respondent points to the additional requirement of the defini-tion in the Act to the effect that the individual be one who has notobtained other employment and contends that it does not positively 196NATIONAL LABOR RELATIONS BOARDappear that any of the strikers were still unemployed. It is not neces-sary that all of the strikers have remained unemployed; those, what-ever number, still unemployed were entitled to bargain.There isconsiderable evidence indicating that many were unemployed. Someof respondent's witnesses solicited over 100 of them to return to theplant, and one of respondent's officers testified that over 200 so re-turned.Up until July 23rd large numbers of them picketed the plant.When respondent sought to reopen its plant with non-union men, ageneral strike of all labor in Terre Haute was called. Such a decisivedemonstration of sympathy would hardly have been made if thestrikers were all employed elsewhere.The many letters sent by theScale Committee to the respondent both before and after July 23rd,the union's statement in the newspapers as late as August 28 that thestrike still continued, all evince an activity and desperate determi-nation inconsistent with employment elsewhere.We are now brought to the respondent's second contention that theunion was seeking to force the respondent to accept a closed shop.This in itself seems irresponsive to the issues but it is probable thatthe respondent seeks to argue thereby that the union was adamantin its demand for a closed shop; that negotiation was therefore futile;that the possibilities of collective bargaining had been exhausted; andthat no settlement of the strike could reasonably have been anticipated.The specific question to be asked is whether on July 23, 1935 therespondent was justified in believing that further negotiation wouldbe fruitless and settlement of the strike beyond reasonable probability.We think that it is quite clear that the respondent was not so justified.It is true that on a number of occasions the union made attempts tosecure a closed shop or concessions tantamount to a closed shop. Itresolved on March 17, 1935, one week prior to the strike, that it wouldnot work with non-members. The respondent claims that further-more, the closed shop was the only issue.This is not strictly true.It is true that the demand for wage increases was not being stronglypressed; and that the complaint as to the respondent's use of circularletters had been temporarily composed.But the disputes over theapplication of the two hour minimum pay clause of the Indianapolisagreement and of the application of the arbitration clause to thepropositions of January 4th were both mentioned in the union pre-strike resolution of March 17th.Much more important, however, is the point that after the strikethe respondent raised a new issue which precluded the negotiation ofany agreement whatsoever. In its letter of May 10th to the Mayorrefusing to meet with him and the Scale Committee it announced thatthe men could come back but without Union recognition or agreement.In its advertisements of June 7th it repeated this stand and again onJune 11th it reiterated this in the conference between it and the Scale DECISIONS AND ORDERS197Committee.The meeting of June 11th was by no means a clear dead-lock on the closed shop issue.The Committee reasserted its demandfor a closed shop.The respondent's officers stated that the closedshop could not be granted, that the men could come back but withoutunion recognition and that if they didn't want their jobs back theywould get somebody else.According to the respondent's witnesses,the Committee stated at the conclusion that they would come backonly on their own conditions but would report the conversation totheir constituency and report back to the respondent. It is equallyconsistent with the ,facts that this meeting failed by reason of theunion's insistence on the closed shop or by reason of the respondent'sinsistence that it would make no agreement with the union at all.Between July 19th and 23rd there occurred a series of events whichgave the respondent great advantages over its striking employees.Martial law was declared, and picketing was prohibited.Circumstances had so changed since June 11th that even if at thattime the union had clung to its closed shop demand, it was im-probable it would do so any longer; the union sought to approachthe respondent through conciliators, through persons primarily in-terested in composing differences; ostensibly its mood was concilia-tory, its principal interest in settling the strike.Under all thesecircumstances, the respondent could not reasonably have believed thatcollective bargaining would necessarily have been futile.And in-deed the respondent, itself, seems on July 23rd to have believedotherwise and to have advised the conciliators that it would meetwith the Committee.That the respondent was under a duty to meet with the Commit-tee, if settlement were possible, seems clear.The Act requires theemployer to bargain collectively with its employees.Employeesdo not cease to be such because they have struck. Collective bargain-ing is an instrument of industrial peace.The need for its use isas imperative during a strike as before a strike.By means of it,a settlement of the strike may be secured.It is our opinion that the respondent's refusal to meet with theCommittee after it promised to do so, resulted from its realizationthat it could in any case open its plant and that to do so withoutdealing at all with the union would discourage active support of theunion and render it useless.The respondent since May 10th had byletter, by public advertisement, and by word of mouth stated thatitwould neither recognize nor make any agreement with the union.In its advertisement of June 11th the respondent stated that for 33years it had' operated without union recognition or agreement, astatement which ignored the Indianapolis agreement and suggestedthat the respondent did not regard its obligations thereunder seri-ously.Itwillbe remembered that even this agreement was 198NATIONAL LABOR RELATIONS BOARDwon only on threat of strike, that thereafter in negotiation not asingle demand of the union was ever granted, that all efforts of theunion to strengthen itself were resisted, and that the respondentby its circular notices spoke over the heads of the union to itsmembers.After the strike the respondent gave clear expressionto its hostility and took advantage of the situation to make effectivethis hostility.During July it solicited the strikers individually to return towork, and told some of them that it would not deal with the union.It secured the aid of the police in opening its plant.On July 23rditno longer had pickets to contend with and applications for em-ployment were numerous.On the same day it agreed to meet theCommittee.Nevertheless, though it was now in contact with itsemployees' representatives, though negotiations had been initiatedlooking to the settlement of the strike, the respondent continued tosolicit individual employees to return to work and at the same timerefused to engage in the negotiations.Thus, the employees had nochannel through which to arrange their return to work as an or-ganized group, conformably to the decision of that group.By itstactics, the respondent emasculated the union as an effective instru-ment of employee representation.We hold that by so doing, it hasengaged in unfair labor practices within the meaning of Section 8,subdivisions (1) and (5) of the act. It will be unnecessary to makeany decision with respect to the charges of refusal to bargain onSeptember 20 and October 11, 1935.These unfair labor practiceshave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.A question arises as to the form of relief. It would be futilesimply to order the respondent to bargain with the union since theplant now has its full quota of men and the process of bargainingcould yield little comfort to those who are not employed ; nor do weknow whether the union now represents a majority.Under thesecircumstances we must restore, as far as possible, the situation exist-ing prior to the violation of the Act, in order that the process ofcollective bargaining, which was interrupted, may be continued.It is apparent that a number of those who were onstrike are stillunemployed by the respondent or at substantially equivalent em-ployment elsewhere, and that on the other hand, there are at presentemployed in- the plant a number of individuals who were not soemployed at the time of the strike on March 23, 1935.The purpose of the conference proposed by the conciliators onJuly 23 was to settle the strike and to put the men back to work.It does not lie in the mouth of the respondent to say that this resultwould not necessarily have followed.The law imposed a duty to DECISIONS AND ORDERS199bargain under these circumstances because that result might havefollowed.It is respondent's conduct which has precluded that pos-sibility.Therefore, we shall order the respondent to discharge fromits employment all production employees who were not employedon July 22, 1935 and reinstate to the vacancies so created indi-viduals who were so employed and have not since received substan-tially equivalent employment elsewhere.CONCLUSIONS OF LAWUpon the foregoing findings of fact, the following conclusions oflaw are made.1.The Enameling and Stamping Mill Employees Union No. 19694(the Union) is a labor organization, as defined in Section 2, subdivi-sion (5) of the Act.2.All the departments of the Terre Haute Plant of the respondentwith the exception of the office and clerical departments constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of section 9 (b) of the Act.3.On or about July 23, 1935, the respondent refused to bargaincollectively with the union as the representative of its employees, orat all, and by reason of such refusal has engaged in an unfair laborpractice within the meaning of Section 8, subdivision (5).4.On or about July 23, 1935, the respondent interfered with andrestrained its employees in the exercise of their right to self-organ-ization and to engage in concerted activities for the purpose of col-lective bargaining and other mutual aid and protection, as guaran-teed by Section 7 of the Act, and by reason of such conduct hasengaged in unfair labor practices within the meaning of Section 8,subdivision (1) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2, subdivisions (6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, the Columbian Enameling & Stamping Company,and its officers and agents, shall take the following action, which theBoard finds will effectuate the policies of the Act :1.Discharge from its employment all production employees whowere not employed by it on July 22, 1935, and reinstate to the vacan-cies so created individuals who were so employed and have not sincereceived substantially equivalent employment elsewhere and place97571-36-vol. 1-14 200NATIONAL LABOR RELATIONS BOARDthe remainder of such individuals on a list to be called for reinstate-ment as and when their labor is needed.2.Upon reinstating its employees as required in paragraph 1 ofthis order, shall cease and desist from refusing to bargain collectivelywith Enameling & Stamping Mill Employees Union, No. 19694 asthe exclusive representative of the production employees employedby respondent in respect to rates of pay, wages, hours of employmentand other conditions of employment.3.File with the National Labor Relations Board on or before thethirtieth day from the date of service of this Order, a report inwriting setting forth in detail the manner and form in which it hascomplied with the foregoing requirements.